Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-074169 see abstract, claims.
With regard to claim 1, the prior art JP 2015-074169 discloses a polyethylene terephthalate film (polyester) comprising a polyethylene terephthalate resin prepared by using a germanium compound as a catalyst, wherein the polyethylene terephthalate film has an initial haze of 0.50% or less, wherein the difference between the haze after storage and maintenance at 150°C for 240 minutes and the initial haze is 1% or less (see paragraphs [0056] and [0057] and claims 1 and 2, of the reference).
More specifically, the reference states that the polyester film preferably has an initial haze of 1.005 or less,… more preferably 0.30% or less. Thus, it can be suitably used for application requiring transparency, particular in optical applications. 
It is usually difficult to satisfy ΔHz while satisfying the initial haze, but can be achieved according to the reference.
            The haze after heating is preferably 1.00% or less, more preferably 0.80% or less, still more preferably 0.60% or less, and particularly preferably 0.40% or less.
Thus, the reference differs from applicant’s claim 1 in that applicants’ claims disclose that the rate of change in haze in the heat treatment at 150°C for 3 hours is 1% or less. However, the reference does disclose that the initial haze is preferably, 0.30% or less (see paragraph [0056] in reference), which overlaps that which is claimed by applicants and clearly suggest that an optimal value with respect to the difference could be derived through routine experimentation by a person skilled in the art.  Thus, in addition to the values of the reference overlapping that which is claimed, it would have been additionally obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art to achieve the desired rate change with regard to the haze, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claims 2 and 4, directed to the polyester single-layer film containing an inorganic metal of 100 ppm or less, the inorganic metal not containing silicon (claim 2) and a the polyester single-layer film to containing an inorganic metal of 100 ppm or less and not containing an applying agent component selected from the group consisting of magnesium and potassium (claim 4). In this regard, JP 2015-074169 discloses that only a germanium compound is used as a catalyst (see claim 1 in JP 2015-074169) and thus meets the criteria of “does not comprise silicon”. Moreover, Claims 2 and 4 are different from JP 2015-074169 with respect to the amount or content of an inorganic metal. However, the reference give useable examples of other inorganic particles that may be used within varying amounts.  
Note the reference states “Examples of the inorganic particles include silicon dioxide, alumina, zirconium oxide, kaolin, talc, calcium carbonate, titanium oxide, barium oxide, carbon black, molybdenum sulfide, antimony oxide and the like and hybrid products thereof. Among these, silicon dioxide is easy to use because it is inexpensive and has various particle sizes.” 
Thus, one of ordinary skill in the art would be able,  through repeated tests by a person skilled in the art, to use an inorganic metal as desired within the known amounts commonly employed by those of ordinary skill in the art. See also explanation for claim 1 with regard to amounts and parameters. 
With regard to claim 3, which is directed to the polyester single-layer film to showing a rate of change in haze of 2% or less when thermally treated at 150°C for 9 hours, it is noted that the limitation is not clearly disclosed in the reference, but JP 2015-074169 discloses that the difference between the haze after storage and maintenance at 150°C for 240 minutes and the initial haze is 1% or less (see paragraphs [0056] and  JP 2013212005A), and thus, an optimal value with respect to said difference could be derived through repeated tests by a person skilled in the art.
With regard to claim 5, directed to a polyester resin to polyethylene terephthalate note, JP 2015-074169 discloses a polyethylene terephthalate resin (see claim 1).
With regard to claim 6, which is dependent on claim 1, delimits the polyester resin to having an inherent viscosity (IV) of 0.6-0.8 dl/gr. Note JP 2015-074169 discloses a polyester having an inherent viscosity of 0.75 dl/gr (see paragraph [0068]).
With regard to claim 7, directed to a polyester single-layer film containing a total oligomer of 0.5-2.2 wt% when measured after dissolved in trifluoroacetic acid. In this regard, although not explicitly disclosed in the reference, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce optimal conditions with respect to oligomer through routine experimentation. See claim 1 above.
With regard to claim 8 directed to a conductive film comprising a stacked form of the polyester single-layer film and an indium tin oxide (ITO)-based conductive layer formed on one surface of the polyester single-layer film, wherein the conductive film does not comprise a hard coating layer.
As discussed above, the polyester single-layer film would be obvious from JP 2015-074169. In addition, the reference discloses that the polyester film is used for a heat-resistant film, an optical use, and the like (see paragraph [0012]).Consequently, given the characteristics of the product, it would have been obvious for one of ordinary skill in the art at the time the invention was made to use the polyester of the reference as a conductive film since such is commonly and well-known to be used for such purposes. Generally, it is prima facie obvious to select a known material for use based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claims 9 to 11 directed to a heat-resistant protection film (claim 9), an anti-shattering film (claim 10), and an optical sheet (claim 11), each comprising the polyester single-layer film, JP 2015-074169 discloses that the polyester film is used for a heat-resistant film, an optical use, or the like (see paragraph [0012]). Considering this, the application of a polyester single layer film to a heat-resistant protection film, an antishattering film, and an optical sheet is considered to be a matter that could be selected, in accordance with situation, by a person skilled in the art even without exercising a high degree of creativity.
In conclusion, in view of the above, there appears to be no significant difference 
between the reference and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.




Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765